Citation Nr: 0113996	
Decision Date: 05/18/01    Archive Date: 05/23/01

DOCKET NO.  96-17 859	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The veteran had verified active duty service from May 1956 
until September 1, 1961 and from September 26, 1961 until 
July 1973, and had service in the army reserves from August 
1973 until July 1976.  He died on January [redacted], 1995.  The 
appellant is the widow of the veteran.  

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a rating 
decision of April 1995 from the Winston-Salem, North Carolina 
Regional Office (RO) which denied service connection for the 
cause of the veteran's death.

That rating action also denied entitlement to dependency and 
indemnity compensation pursuant to 38 U.S.C.A. § 1318.  That 
matter was addressed in a statement of the case.  There was 
no specific substantive appeal as to this issue and it has 
not been addressed by the appellant's representative in any 
of the written presentation to the Board.  That issue has not 
been certified to the Board.  As such, the appeal is limited 
to the issue set forth on the title page.


FINDINGS OF FACT

1.  The veteran died in January 1995 of coronary artery 
disease due to or as a consequence of status post three-
vessel bypass graft and pacemaker placement.

2.  At the time of death, service connection was in effect 
for ankylosing spondylitis involving the cervical, thoracic 
and lumbosacral spine, rated 60 percent disabling; limitation 
of motion of the right arm due to ankylosing spondylitis, 
rated 30 percent disabling; limitation of motion of the left 
shoulder due to ankylosing spondylitis, rated 20 percent 
disabling; and right foot heel spur, third toe distal phalanx 
deformity and anemia, each rated zero percent disabling.  A 
combined disability evaluation of 80 percent was in effect 
for the service-connected disabilities 

3.  There is unequivocal medical evidence in the record that 
the service-connected ankylosing spondylitis was not the 
immediate or underlying cause of the veteran's death, did not 
contribute substantially or materially to the cause of death, 
and did not combine to cause, aid, or lend assistance to the 
cause of his death. 

4.  There is no other medical evidence of a nexus between the 
coronary artery disease which led to the veteran's death and 
his period of military service.  The first evidence of 
coronary artery disease is more than 1 year following 
separation from service.


CONCLUSION OF LAW

A service-connected disability did not cause or materially or 
substantially contribute to or hasten the veteran's death.  
38 U.S.C.A. §§ 1110, 1131, 1310 (West 1991 & Supp. 2000); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (to be codified as amended at 
38 U.S.C. § 5107); 38 C.F.R. §§ 3.310, 3.312 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record reflects that the veteran died in January 1995 
from coronary artery disease due to or as a consequence of 
status post three-vessel bypass graft and pacemaker 
placement.  The appellant asserts that the veteran's death 
was attributable to his service-connected ankylosing 
spondylitis which was so debilitating that it affected 
cardiac function to a fatal extent.  It is thus averred that 
service connection for the cause of the veteran's death is 
warranted and should be granted by the Board.  

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303(a) (2000).  Service connection may be 
granted for disability which is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2000).  Service connection is also warranted 
where the evidence shows that a chronic disability or 
disorder has been aggravated by an already service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  

The death of a veteran is considered as having been due to 
service when the evidence establishes that a service-
connected disability was either the principal or contributory 
cause of death.  38 C.F.R. § 3.312(a) (2000).  A disability 
is considered the "principal" cause of death when that 
disability, "singly or jointly with some other condition, 
was the immediate or underlying cause of death or was 
etiologically related thereto."  Id. § 3.312(b).  A 
"contributory" cause of death must have "contributed 
substantially or materially" to death, must have "combined 
to cause death," or must have "aided or lent assistance to 
the production of death."  Id. § 3.312(c).  Where a cause of 
death claim is premised on 38 U.S.C.A. § 1310 (West 1991), 
issues pertaining to whether a particular disease or injury 
was the principal or contributory cause of death are decided 
without regard to any disposition of those issues during the 
veteran's lifetime.  38 C.F.R. § 20.1106 (2000).

In this case, the veteran's active duty medical records 
reflect no complaints, symptoms or findings referable to 
coronary artery disease.  It is shown, however, that he began 
to develop generalized upper joint paint around 1974 which 
was subsequently diagnosed as ankylosing spondylitis for 
which he received treatment throughout the remainder of his 
service.  The veteran was afforded a postservice VA 
examination in October 1976 whereupon his cardiovascular 
status was reported to be normal.  Multiple orthopedic 
diagnoses were rendered.

By rating action dated in November 1976, service connection 
was established for ankylosis and cervical spine spondylitis, 
spondylosis with hypertrophic spurs of the lumbosacral spine, 
and mild cystic changes of the distal head of the left 
clavicle, rated 20 percent disabling, as well as deformity of 
the distal phalanx of the third toe and mild anemia, each 
rated noncompensably disabling.  By rating determination 
dated in March 1977, a change in diagnosis was effected to 
ankylosing spondylitis involving the cervical, thoracic and 
lumbosacral spine, rated 60 percent disabling.  Service 
connection was additionally granted for limitation of motion 
of the right arm due to ankylosing spondylitis, rated 30 
percent disabling; limitation of motion of the left shoulder 
due to ankylosing spondylitis, rated 20 percent disabling; 
and heel spur of the right foot, rated zero percent 
disabling.  Individual unemployability was in effect between 
August 1, 1976 and December 31, 1984.  At that time the 
veteran returned to work.

The postservice medical record reflects that the veteran 
underwent continuing treatment for ankylosing spondylitis 
over the years.  Upon follow-up for such in November 1985, a 
chest X-ray was performed which was interpreted as showing no 
acute cardiopulmonary or pleural disease.  A chest X-ray in 
July 1990 was also read as normal. 

Military facility inpatient records dated in May 1991 reflect 
that the veteran was admitted with chest tightness and 
fullness with associated shortness of breath and sweating 
subsequently diagnosed as chest pain and questionable old 
myocardial infarction.  He underwent mitral valve repair and 
coronary artery bypass grafting times three for coronary 
artery disease and ischemic mitral regurgitation later that 
same month.  In June 1991, it was noted that the veteran was 
hospitalized at Duke University Medical Center for treatment 
of congestive heart failure.  A clinical report dated in July 
1991 indicated that he was coming in for further evaluation 
and continued medical treatment.  An extensive medical 
history was reviewed wherein it was recorded that the veteran 
had conditions which included ankylosing spondylitis and 
bursitis, and that these primarily affected the spine and 
shoulders.  The veteran was reported to have stated that he 
felt his ankylosing spondylitis had been well controlled on 
1600 to 2400 milligrams of Motrin before his operation.  In 
January 1992, it was noted that he had begun having worsening 
atrial ventricular conduction subsequent to which a pacemaker 
was implanted in March 1992.  The appellant received regular 
cardiac follow-up throughout the following years.  

In January 1995, military facility emergency records indicate 
that the veteran collapsed at work and arrived at the 
hospital in full cardiac arrest.  He died shortly thereafter 
after unsuccessful attempts to revive him.  The attending 
medical officer's report noted the cause of death as cardiac 
arrest due to coronary artery disease.  

An undated medical report was received from T. W. Rucker, 
M.D., a family practice physician, who noted that the veteran 
had been a patient prior to his death.  In pertinent part, it 
was relayed that as a result of ankylosing spondylitis, the 
veteran had significant difficulty with routine activities as 
well as with expansion of the chest.  It was reported that as 
a result of such, there was decreased pulmonary function, and 
that it was believed that this exacerbated and accelerated 
the progress of the coronary artery disease from which the 
veteran died.  

Another clinical report was received from K. A. Popio, M.D., 
FACP, FACC, who stated that the veteran had been followed by 
him since July 1991.  Dr. Popio stated that the veteran had 
twin problems of ankylosing spondylitis and recent coronary 
artery bypass grafting and that there had been great 
difficulty in deciding which disease process was causing his 
pain.  It was added that the veteran found it difficulty to 
participate in myocardial infarction rehabilitation because 
of ankylosing spondylitis and that the latter disease was at 
least a confusing and contributing issue. 

A report dated in October 1995 of an analysis performed on 
the veteran's pacemaker found that the device functioned 
within normal specifications.

A consultation report pertaining to the heart dated in 
October 1995 from the Department of Defense Armed Forces 
Institute of Pathology was also received.  The findings were 
severe coronary artery disease with extensive healed 
predominantly subendocardial myocardial infarction; status 
post coronary artery bypass grafting, mitral valve repair and 
pacemaker placement.  No acute thrombosis or acute infarct 
was identified. 

The appellant submitted extensive medical authority and 
pertinent literature showing that in serious and/or advanced 
cases of ankylosing spondylitis, cardiac complications could 
develop which included aortic regurgitation and 
insufficiency, enlarged heart, and cardiac conduction 
disturbances.

In view of such evidence, the RO subsequently referred the 
entire case to a VA consultant in cardiology for review and 
opinion as to the question of whether it was as least as 
likely as not that ankylosing spondylitis contributed to, 
caused, or hastened or materially affected the condition 
resulting in the veteran's death.  In a response dated in 
June 1997, noting that medical history had been reviewed, the 
veteran's cardiac history was recited, and the cause of death 
theory proposed by the appellant, as well as the medical 
authority indicating links between ankylosing spondylitis and 
heart abnormalities were discussed.  The examiner stated that 
while it had clearly been documented that there were some 
manifestations related to the heart from ankylosing 
spondylitis, they were limited to a narrow set of findings.  
It was felt that in the veteran's case, the aorta was well 
documented as normal by echocardiogram on at least two 
occasions, and that diastolic dysfunction was much more 
likely related to a prior myocardial infarction and his 
ischemic heart disease.  It was opined that although the 
veteran had a pacemaker placed, his developing a conduction 
abnormality was in relation to a myocardial infarction and 
ischemic cardiomyopathy, and was much more likely secondary 
to ischemic cardiac disease.  It was found that there no good 
evidence in the medical literature to support an increased 
incidence of coronary artery disease in patients with 
ankylosing spondylitis.  The examiner added, however, that 
most important piece of evidence that would allow him to be 
more decisive in answering the question would be the final 
pathology report detailing the gross microscopic findings of 
the veteran's heart which was not available.  He stated that 
if the findings of the pathology report were completely 
consistent with ischemic coronary artery disease, there would 
be no problem whatsoever in saying that it was not at all 
likely that the veteran's ankylosing spondylitis contributed 
to, caused hastened, or materially affected the cause of the 
veteran's death from the point of view of a cardiologist.  It 
was added that as far as the veteran being too debilitated to 
exercise, [as reported by Dr. Popio] thereby contributing to 
his demise from his cardiac condition, it was noted that the 
chart indicated that the veteran was able to walk three and a 
half miles in one hour just two months prior to his death.  
It was commented that if this statement were true, it seemed 
very unlikely that he was in such a debilitated state to the 
point that he was unable to exercise to benefit the cardiac 
condition.  The examiner did indicate, however, that a final 
conclusion could not be made until he or some other 
cardiologist or pathologist could render an opinion on the 
cardiac findings following review of the veteran's autopsy.  

The veteran's autopsy report dated in January 1995 was 
secured in November 2000, and associated with the claims 
folder and again referred for review.  In a response dated in 
November 2000, a VA examiner stated that the claims file had 
been reviewed, including the autopsy report.  It was found 
that there was no indication that the veteran's death was in 
any way connected to his ankylosing spondylitis, and that it 
did not cause or contribute to his demise.  

Analysis

A comprehensive review of the evidence in this case reveals 
that the veteran was not shown to have any complaints or 
findings of a heart disorder during active duty or within one 
year thereof.  Consequently, the heart disease from which he 
ultimately died may not be directly or presumptively 
attributable to service.  38 U.S.C.A. § 1101, 1110, 1112, 
1113(West 1991 & Supp. 2000); 1131; 38 C.F.R. § 3.307, 309 
(2000).  The Board notes, however, that the appellant does 
not assert that the veteran died of heart disease of service 
onset.  Rather, it is her contention that service connected 
progressively symptomatic ankylosing spondylosis had an 
adverse effect on his heart resulting in the cardiac disease 
process from which he later died.  To this end, the appellant 
has presented extensive clinical evidence and medical 
authority purporting to show a relationship between the 
veteran's service-connected ankylosing spondylosis and the 
coronary artery disease which led to his demise, as well as 
opinions from private providers.  Dr. T. W. Rucker, a family 
practice physician, clearly felt that the veteran's 
underlying ankylosing spondylitis exacerbated and accelerated 
the veteran's coronary disease process and, as such, was a 
contributing factor leading to death.  It is noted that Dr. 
Popio began treating the veteran very shortly after his 
initial cardiac crisis, and documentation of record indicates 
that he remained his cardiologist throughout the years.  Dr. 
Popio's primary assessments in his opinion dated in March 
1995 were that the appellant had difficulty engaging in 
myocardial infarction rehabilitation due to the service-
connected ankylosing spondylitis, and that it was difficult 
ascertaining whether the veteran's pain was related to 
ankylosing spondylitis or his heart problem.  It was opined 
that this presented a confusing clinical picture and was a 
contributing issue in the veteran's symptomatology.  

It is demonstrated, however, when the Board contrasts the two 
private opinions, it may be inferred that the veteran's 
treating cardiologist, Dr. Popio, is clearly more ambiguous 
than the family practitioner about the role ankylosing 
spondylitis played in the constellation of symptomatology 
leading to the veteran's death.  Dr. Popio's assessment is 
couched in vague statements regarding the veteran's 
difficulty in exercising and differentiation of pain 
components.  He does not corroborate the opinion of Dr. 
Rucker to any significant extent, and does not provide clear 
or convincing evidence of a relationship between the cause of 
the veteran's death and ankylosing spondylitis.  It is thus 
found that while Dr. Rucker's opinion provides a clearly 
defined relationship between the service-connected disability 
and heart disability on the basis of aggravation, the Board 
gives preferential consideration to the statement of Dr. 
Popio as a treating specialist in cardiology, and what is not 
said as to the etiology of the veteran's cardiac disease.  
Moreover, when the clinical record was reviewed by a VA 
physician in June 1997, the accuracy of the statement 
regarding the veteran's inability to exercise was questioned 
as it was pointed out that the clinical notes recorded that 
the veteran was able to walk three and a half miles in one 
hour just two months prior to his death.  

As well, the record reflects that the claims folder was 
reviewed by a VA consultant in cardiology who provided a 
comprehensive medical history of the veteran's heart problems 
and elaborated upon the medical literature submitted which 
could be found to support a relationship between the service-
connected disability and heart disease.  While it was found 
that there was indeed some bases on which ankylosing 
spondylitis could lead to cardiac pathology, it was 
determined that such contributing factors were not presented 
in the veteran's case and specific reasons (as noted above) 
were provided as to why an etiological relationship was not 
probable.  The examiner stated that it was not at all likely 
that ankylosing spondylitis contributed to, caused, hastened 
or materially affected the condition leading to the veteran's 
death, but indicated that the autopsy report would be more 
conclusive in this regard.  The record shows that the autopsy 
report was subsequently obtained and that the claims folder 
was again reviewed by another VA physician who unequivocally 
stated that there was no indication that the veteran's death 
was in any way connected to his ankylosing spondylitis, and 
that it did not cause or contribute to his demise. 

Under the circumstances, the Board thus finds that probity of 
the statement provided by Dr. Rucker, the veteran's family 
practitioner, is substantially more diminished given the 
discussion and the findings of the VA consultant in 
cardiology as supplemented by the assessment after review of 
the autopsy report.  It is thus concluded that the evidence 
on the whole is not more evenly balanced as to find that 
ankylosing spondylosis was a factor in the veteran's death.  
Moreover, the preponderance of the evidence indicates that a 
service-connected disability was unrelated to the terminal 
illness.  Service connection for the cause of death must also 
be denied on a secondary and aggravation basis. 38 C.F.R. 
§ 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).   

In so finding above, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096, which became effective 
during the pendency of this appeal.  Among other things, this 
law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 
12 Vet. App. 477(1999), withdrawn sub nom.  Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  It also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7(a), 114 
Stat. 2096, 2099.  See VAOPGCPREC 11-00; Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  

Under the Act, VA has a duty to notify the appellant and her 
representative of any information and evidence needed to 
substantiate and complete a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (to be codified as amended at 38 U.S.C. 
§§ 5102 and 5103).  In this instance, the Board notes that 
the reports of VA examination and treatment dating from the 
time of service discharge are of record, and that the 
appellant has provided extensive clinical records going back 
to the date of onset and treatment of cardiac pathology.  
Upon appeal for service connection for the cause of death, 
the appellant and her representative were notified in the 
April 1995 statement of the case of her rights and 
responsibilities pertaining to her appeal, as well as all 
applicable law upon which the RO decision was based.  
Additional VA development was undertaken in the form of an 
advisory opinion by a consultant in cardiology in June 1997 
followed by receipt of the autopsy report and further VA 
medial opinion.  The veteran was provided with a supplemental 
statement of the case in May 1996 and December 2000.  The RO 
wrote the appellant in February 2001 and advised her, among 
other things, that she could request a hearing and submit 
additional evidence concerning her appeal within 90 days.  
The appellant has not pointed to any additional evidence that 
could be obtained that would be material to the issue before 
the Board.  

The Board thus finds in this regard there is no indication 
elsewhere in the record that there is evidence that could be 
secured that would alter the record upon which this appeal is 
predicated.  Thus, under the circumstances of this case, a 
remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426,430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the appellant in 
this case.  Further development and further expending of VA's 
resources is not warranted.  Any "error" to the appellant 
resulting from this Board decision does not affect the merits 
of her claim or her substantive rights, for the reasons 
discussed above, and is therefore harmless.  See 38 C.F.R. 
§ 20.1102 (2000).


ORDER

Service connection for the cause of the veteran's death is 
denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

